          Case 5:20-cv-01460-OLG Document 27 Filed 06/17/21 Page 1 of 6                      FILED
                                                                                           June 17, 2021
                                                                                      CLERK, U.S. DISTRICT COURT
                                                                                      WESTERN DISTRICT OF TEXAS

                            UNITED STATES DISTRICT COURT                                                        JU
                                                                                   BY: ________________________________
                                                                                                           DEPUTY
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JUSTIN BARR, individually and on behalf           §
of all others similarly situated,                 §
                                                  §
        Plaintiffs,                               §
                                                  §
v.                                                §     No. SA-20-CV-01460-OLG
                                                  §
PETROSTAR SERVICES, LLC and                       §
TOTAL TANK SERVICES, LLC,                         §
                                                  §
        Defendants.                               §

                                              ORDER

       On this day, the Court considered Defendant PetroStar Services, LLC’s Motion to Dismiss

Pursuant to Fed. R. Civ. P. 12(b)(6) (docket no. 13) (the “Motion to Dismiss”) and both

Defendants’ Joint Motion to Sever (docket no. 20) (the “Motion to Sever”). Having considered the

motions, the parties’ briefing, and the applicable law, the Court finds that the Motion to Dismiss

should be granted and the Motion to Sever should be denied as moot.

                                         BACKGROUND

       On February 2, 2021, Plaintiff Justin Barr (“Plaintiff”) filed the operative complaint in this

case. See docket no. 6. In this lawsuit, Plaintiff, individually and on behalf of all others similarly

situated, alleges that each Defendant violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et seq. The record demonstrates that Plaintiff was originally employed by Defendant Total

Tank Services, LLC (“Total Tank”). Plaintiff alleges that during his tenure of employment with

Defendant Total Tank, Total Tank violated the FLSA by wrongfully misclassifying Plaintiff as an

exempt employee for the purposes of determining eligibility for overtime compensation. See

docket no. 6 ¶¶ 42-69. The record further demonstrates that Defendant PetroStar Services, LLC

(“PetroStar”) purchased certain of the assets of Total Tank in September 2018, and in
          Case 5:20-cv-01460-OLG Document 27 Filed 06/17/21 Page 2 of 6



October 2018, PetroStar on-boarded certain personnel from Total Tank, including Plaintiff.

Plaintiff alleges that during his tenure of employment with Defendant PetroStar, PetroStar violated

the FLSA by not including “certain expense reimbursements and per diems” in his regular rate of

pay of purposes of calculating overtime compensation. See id. at ¶¶ 70-80.

        On March 19, 2021 Defendant PetroStar filed the instant Motion to Dismiss. See docket

no. 13. The Motion to Dismiss asserts that—although Plaintiff generally contends that certain

expense payments were “actually disguised wages” that should have been included in Plaintiff’s

“regular rate” of pay for the purposes of determining overtime compensation—Plaintiff has failed

to make any factual allegations demonstrating that such payments were not properly excluded

expenses under the FLSA. See id. Plaintiff filed a response to the Motion to Dismiss on April 2,

2021, and PetroStar filed a reply brief in support of its motion on April 9, 2021. See docket nos. 15

& 16.

        On May 10, 2021, Defendants jointly moved to sever Plaintiff’s claims against PetroStar

from those asserted against Total Tank. See docket no. 20. The Motion to Sever generally argues

that—in the event Plaintiff’s claims against PetroStar are not dismissed outright—Defendants will

be prejudiced if Plaintiff’s two distinct FLSA theories against two distinct Defendants are tried

together. See id. On May 24, 2021, Plaintiff filed a brief in response to the Motion to Sever, in

which Plaintiff contends that PetroStar is the successor entity to Total Tank, and thus, that

PetroStar is liable for any wrongdoing by Total Tank. See docket no. 25. On that basis, Plaintiff

contends that severance would be inefficient and inappropriate. See id. On June 1, 2021,

Defendants filed a reply brief in support of their severance motion. See docket no. 26.

                                      LEGAL STANDARD

        Under Federal Rule of Civil Procedure 8(a), a complaint is considered well pled if it

contains “a short and plain statement of the claim showing that the pleader is entitled to relief.”

                                                 2
          Case 5:20-cv-01460-OLG Document 27 Filed 06/17/21 Page 3 of 6



Fed. R. Civ. P. 8(a) is considered in conjunction with Fed. R. Civ. P. 12(b)(6), which provides that

a complaint may be dismissed if it “fails to state a claim upon which relief can be granted.” Courts

apply these rules through the two-part process outlined by the Supreme Court in Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009).

        Dismissal is appropriate under Fed. R. Civ. P. 12(b)(6) if, assuming the truth of all facts

alleged in the complaint, it fails to state a “claim to relief that is plausible on its face.” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570). In order to state a plausible claim to relief, the

complaint must include “allegations respecting all the material elements necessary to sustain

recovery under some viable legal theory.” Twombly, 550 U.S. at 562 (quoting Car Carriers, Inc.

v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)). Those allegations may be “either direct

or inferential.” Id. In applying Rule 12(b)(6), the Court must distinguish between pleadings of fact,

which are presumed as true, and statements of legal conclusion, which are not entitled to the

presumption of truth. Iqbal, 556 U.S. at 679. “A plaintiff’s obligation to provide the ‘grounds’ of

his ‘entitle[ment] to relief,’ requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (quoting Papasan v.

Allain, 478 U.S. 265 (1986)). Throughout the Rule 12(b)(6) analysis, “[t]he complaint must be

liberally construed, with all reasonable inferences drawn in the light most favorable to the

plaintiff.” Morgan v. Swanson, 659 F.3d 359, 370 n.17 (5th Cir. 2011) (en banc) (quoting Woodard

v. Andrus, 419 F.3d 348, 351 (5th Cir. 2005)). As a general rule, the Court is limited to considering

the contents of the pleadings and the attachments thereto when analyzing a motion to dismiss under

Rule 12(b)(6). Fed. R. Civ. P. 12(b)(6); Villarreal v. Wells Fargo Bank, N.A., 814 F.3d 763, 766

(5th Cir. 2016).




                                                   3
          Case 5:20-cv-01460-OLG Document 27 Filed 06/17/21 Page 4 of 6



                                            DISCUSSION

        Having reviewed Plaintiff’s operative complaint and the parties’ briefing, it is apparent that

Plaintiff’s existing allegations fail to satisfy the requisite pleading standard with respect to

Plaintiff’s claim(s) asserted against Defendant PetroStar.

        As a general rule, the FLSA requires non-exempt employees to be paid “one and one-half

times the regular rate” of pay for all hours worked in excess of forty hours in a workweek. 29

U.S.C. § 207(a)(1). An employee’s “regular rate” of pay is defined “to include all remuneration

for employment paid to, or on behalf of, the employee”; however, there are a number of exclusions

from this definition. See id. at § 207(e). Notably, the regulations provide a non-exhaustive list of

reimbursement payments made by an employer to an employee to cover various expenses, which

payments are not included in the employee’s regular rate of pay. See id.; 29 C.F.R. § 778.217.

These amounts include, among other expenses, travel expenses, meal expenses, expenses incurred

in the purchase of supplies, materials, equipment, or cell phone plans on behalf of the employer,

and the cost of purchasing and laundering employer-required uniforms. 29 C.F.R. § 778.217(b)(1)-

(5). The regulations are clear that the list “is intended to be illustrative, rather than exhaustive.” Id.

        As PetroStar’s Motion to Dismiss highlights, Plaintiff’s allegations merely identify “Auto

Allowance,” “AUTO,” and “PUCC” payments that Plaintiff summarily contends were “disguised

wages” that “should be included in [Plaintiff’s] regular rate calculations for overtime purposes.”

Docket no. 6 ¶¶ 74, 78-79. But as noted above, the FLSA expressly contemplates that certain

reimbursements (such as those incurred for travel) are meant to be excluded from the regular rate

of pay calculation, and Plaintiff fails to allege that those permitted exclusions are inapplicable with

respect to the payment amounts highlighted in the complaint. Indeed, Plaintiff’s allegations do not

raise any inference that PetroStar’s failed to comply with the FLSA by excluding the amounts

highlighted in the complaint, and Plaintiff’s bare belief that the amounts should not have been

                                                    4
          Case 5:20-cv-01460-OLG Document 27 Filed 06/17/21 Page 5 of 6



excluded is insufficient to satisfy the federal pleading standard. Notably, although this point was

discussed in detail in PetroStar’s Motion to Dismiss, Plaintiff’s response ignores the substance of

this argument and instead includes several pages of wholly unrelated discussion regarding the issue

of conditional certification. See docket no. 15. In sum, Plaintiff’s allegations do not raise a

plausible inference that PetroStar’s exclusion of certain reimbursements violated the FLSA.

Accordingly, Plaintiff’s theory of relief against PetroStar—at least as presently alleged—fails to

state a claim upon which relief may be granted. Thus, Plaintiff’s articulated claim against PetroStar

must be dismissed.

       Although the argument is not discussed in detail in the briefing on the Motion to Dismiss,

the Court also notes that Plaintiff’s other briefing in the case asserts that Defendant PetroStar is

liable for Defendant Total Tank’s FLSA violations (involving the alleged misclassification of

employees) under a theory of successor liability. See docket no. 25. Plaintiff’s operative complaint

does not explicitly plead successor liability, nor does it allege facts that would allow the Court to

draw a plausible inference that PetroStar is liable for Total Tank’s purported FLSA violations.1

Accordingly, the Court finds that Plaintiff’s operative complaint does not plausibly allege a claim

against PetroStar premised on successor liability related to Total Tank’s conduct.

       Notwithstanding the above, the Court finds it inappropriate to dismiss Plaintiff’s claims

against PetroStar with prejudice, as PetroStar requests. Although Plaintiff’s existing allegations

are plainly deficient, the Court has not concluded with certainty that Plaintiff would be unable to

assert a plausible claim for relief against PetroStar if Plaintiff is afforded an opportunity to file a



1
  A plaintiff wishing to pursue a claim under a theory of successor liability must demonstrate: “(1)
a substantial continuity of business operations from the previous entity to its successor; (2) notice
to the successor; and (3) the successor's ability to provide relief.” See Allen v. Priority Energy
Servs., LLC, No. 7:16-CV-47- DAE, 2017 WL 11037104, at *15 (W.D. Tex. Sep. 1, 2017); Powe
v. May, 62 F. App’x 557 (5th Cir. 2003).
                                                  5
         Case 5:20-cv-01460-OLG Document 27 Filed 06/17/21 Page 6 of 6



final amended complaint. Accordingly, although Plaintiff’s claim(s) against PetroStar are subject

to dismissal, such dismissal will be without prejudice to Plaintiff refiling an amended claim (or

claims) against PetroStar. However, any such amendment should be filed only if Plaintiff is able

to cure the various deficiencies highlighted in this Order.2

       Finally, in light of the Court’s conclusion that each of Plaintiff’s claims against PetroStar

is presently subject to dismissal, Defendants’ Joint Motion to Sever—in which Defendants request

that the claims against PetroStar be severed from the claims against Total Tank—is now moot.

Accordingly, the Motion to Sever will be denied as moot, but also without prejudice to any party

seeking similar relief on another occasion if doing so is appropriate at that time.

                                 CONCLUSION AND ORDER

       For the reasons set forth above, Defendant PetroStar’s Motion to Dismiss Pursuant to Fed.

R. Civ. P. 12(b)(6) (docket no. 13) is GRANTED, and Plaintiff’s claims against PetroStar are

DISMISSED WITHOUT PREJUDICE. Plaintiff may file an amended complaint within

fourteen (14) days of the date of this Order, but Plaintiff should only do so if he is able to

specifically cure the defects set forth in this Order. In the event no amended complaint is filed in

the time period provided, Plaintiff’s action will proceed only against Defendant Total Tank

Services, LLC. Finally, in light of the above dismissal of Plaintiff’s claims against Defendant

PetroStar, Defendants’ Joint Motion to Sever (docket no. 20) is DENIED AS MOOT.

       It is so ORDERED.

                   17th day of June, 2021.
       SIGNED this ____


                                                     ORLANDO L. GARCIA
                                                 Chief United States District Judge
2
  Any amended complaint should not again merely rely on conclusory legal assertions. For
example, Plaintiff must allege specific facts about the challenged reimbursement amounts
sufficient to raise a plausible inference that the reimbursements were not intended to be covered
by the allowable exclusions that are permitted under the FLSA.
                                                  6
